Motion for new trial in this case was overruled on October 28, 1911. At that time plaintiff in error was granted an extension of 60 days in which to serve a case-made, 30 days within which to supersede the judgment, and 120 days within which to file its appeal in this court. On December 11, 1911, an extension of time for a further period of 60 days was granted for service of case-made. On February 2, 1912, an order was made granting an extension of 60 days from the date fixed in the original order for filing the case in this court, but no extension of time for service of the case-made was granted. The case-made was served on March 20, 1912.
It follows that, since the case-made was not served within the time fixed by the statute, nor within any extension of time made within the statutory period, the case-made is void, and the *Page 482 
cause must be dismissed. Cunyan v. Clemmer, ante, 126 P. 578;Cowan v. Maxwell, 27 Okla. 87, 111 P. 388; London  Lancashire Fire Ins. Co. v. Cummings et al., 23 Okla. 126,99 P. 654; Bettis v. Cargile et al., 23 Okla. 301, 100 P. 436.
TURNER, C. J., and WILLIAMS, KANE, and DUNN, JJ., concur.